Citation Nr: 0028613	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-05 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, R. R., and J. B.


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel
INTRODUCTION

The veteran had active service from June 1955 to January 
1957.  He died on January [redacted], 1996.  The appellant 
is his widow. 

This matter came to the Board of Veterans' Appeals (Board) 
from an April 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York which 
denied the claim of service connection for the cause of the 
veteran's death.  A notice of disagreement was submitted in 
May 1996.  A statement of the case was issued in October 
1996.  A substantive appeal was submitted in November 1996.  
In January 1997, the appellant and her witnesses appeared and 
testified before a hearing officer at the RO.  In May 1999, 
the Board remanded this case in view of the appellant's 
request for a travel Board hearing.  In January 2000, the 
appellant appeared and testified at the RO before the 
undersigned.  In February 2000, the appellant submitted 
additional evidence without the proper waiver of Agency of 
Original Jurisdiction consideration.  See 38 C.F.R. § 20.1304 
(1999). 


REMAND

As noted in the Introduction, the appellant submitted 
additional evidence directly to the Board in February 2000.  
This evidence consists of some duplicates of previously 
submitted medical records along with other documents which 
were not previously of record.  This evidence should be 
considered by the RO in conjunction with the readjudication 
required in numbered paragraph 2, page 5, of this REMAND. 

In this case, there appear to be contrary opinions regarding 
the cause of the veteran's death.  Of record are letters from 
the veteran's treating physician, Dr. Andre Celestin; the 
autopsy report; and an opinion offered by a VA physician.  

In an August 1990 letter, Dr. Celestin referred to the 
veteran's complaints of persistent abdominal pain which the 
veteran attributed to his colitis, as well as the veteran's 
complaints of a succession of diarrhea and constipation.  In 
several letters dated after the veteran's death, one in 
November 1996 and another in January 1997, Dr. Celestin 
offered an opinion regarding the role the veteran's colitis 
played in the veteran's death.  In the January 1997 letter, 
he explicitly noted that it was apparent that the diarrhea 
and pain had a great responsibility in the veteran's death, 
along with the other conditions he was treated for.  However, 
the autopsy report and death certificate do not reflect these 
opinions.  

The veteran died on January [redacted], 1996, and the death 
certificate lists the immediate cause of death as 
hypertensive and arteriosclerotic cardiovascular disease.  
The death was natural, and an autopsy was performed.  The 
autopsy report reflects the following final diagnoses: acute 
and chronic alcoholism, acute intoxication, micronodular 
cirrhosis; hypertensive and atherosclerotic cardiovascular 
disease, left ventricular hypertrophy with dilation, marked 
coronary arterial atherosclerosis, remote infarct of left 
ventricular posterior wall and mid-septum; moderate 
atherosclerosis of the aorta; arteriolosclerosis of the 
kidneys; and laceration of scalp.  It was found that acute 
and chronic alcoholism was the cause of the veteran's death, 
and the other significant condition was hypertensive and 
arteriosclerotic cardiovascular disease.  The manner of death 
was considered to have been natural.  The examination of the 
gastrointestinal tract did not reveal ulcers of the 
esophagus, stomach or duodenum.  There were approximately 70 
milliliters of tan liquid present within the gastric lumen.  
The small and large intestines were unremarkable.  

In a May 1996 opinion, a VA physician concluded that the 
medical records did not indicate that the service-connected 
disability of schistosomiasis contributed to the veteran's 
death from hypertensive and arteriosclerotic cardiovascular 
disease.  However, the veteran's colitis was not addressed, 
although it was noted that it was a service-connected 
disability.  The examiner mentioned that the veteran's 
medical history included diabetes, asthma, severe alcohol 
abuse, multiple suicide attempts, pancreatitis, upper GI 
bleed due to gastritis, liver cirrhosis with esophageal 
varices, and inferior wall cardiac infarct in 1992.  There 
had been several hospital admissions for detoxification and 
depression, and the service-connected schistosomiasis was 
diagnosed in 1963 and successfully treated with Furadin.  

The Board finds that a remand is in order to secure an 
addendum to the VA examiner's opinion regarding the cause of 
the veteran's death.  The Board points out that questions 
involving the presence of disease involve diagnostic skills 
and are within the realm of medical experts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following action:

1.  An addendum to the VA examiner's May 
1996 opinion should be secured.  The 
examiner should review the pertinent 
medical records, including the autopsy 
report and Dr. Celestin's opinions, and 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
colitis contributed to the cause of his 
death.  The examiner is requested to 
indicate the basis for his or her 
opinion.  The claims folder should be 
made available to the examiner for 
review, and the examiner should 
acknowledge such review in the 
examination report.  

2.  The RO should readjudicate the 
appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death.  If the decision remains 
adverse to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  The 
appellant and her representative should 
also be afforded the opportunity to 
respond to that supplemental statement of 
the case before the claim is returned to 
the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


